Name: Commission Regulation (EC) No 888/96 of 15 May 1996 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 for the period 1 July 1996 to 30 June 1997
 Type: Regulation
 Subject Matter: America;  foodstuff;  tariff policy;  animal product
 Date Published: nan

 No L 119/18 EN Official Journal of the European Communities 16 . 5 . 96 COMMISSION REGULATION (EC) No 888/96 of 15 May 1996 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 for the period 1 July 1996 to 30 June 1997 must present all the necessary guarantees to ensure that the arrangements in question operate properly, Whereas, for other countries, the quota should be managed only on the basis of Community import licences, with derogations in certain particular respects from the applicable provisions; Whereas provision must be made for the Member States to forward information on the imports in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Commission Regulation (EC) No 241 7/95 (2), and in particular Article 12 ( 1 ) and (4) thereof, Whereas, under the arrangements concluded during the Uruguay Round multilateral trade negotiations, the Community agreed to open an annual tariff quota of 1 500 tonnes for frozen thin skirt of bovine animals falling within CN code 0206 29 91 ; whereas the detailed rules for the application of that quota for the period 1 July 1996 to 30 June 1997 must be laid down; HAS ADOPTED THIS REGULATION: Article 1 1 . A tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 of 1 500 tonnes is hereby opened for a period from 1 July 1996 to 30 June 1997. 2. The ad valorem customs duty to the quota referred to in paragraph 1 shall be 4 % . 3 . The quota shall be allocated as follows: (a) 700 tonnes originating in and coming from Argentina; (b) 800 tonnes originating in and coming from third countries. 4 . Only whole thin skirt may be imported under the quota. 5 . For the purposes of this Regulation, thin skirt which is frozen, with an internal temperature of not more than  12 °C when it enters the customs territory of the Community shall be deemed to be 'frozen thin skirt'. Whereas there should be a guarantee of equal and conti ­ nuing access by all interested traders within the Commu ­ nity to the said quota and of uninterrupted application of the customs duty laid down for that quota to all imports of the products in question until the quota is exhausted; Whereas Commission Regulation (EEC) No 3719/88 (3), as last amended by Regulation (EC) No 2137/95 (4), lays down detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products; whereas Commission Regulation (EC) No 1 445/95 (*), as last amended by Regulation (EC) No 2856/95 (6), lays down detailed rules for implementing the arrangements for import licences for beef and veal ; Whereas, in order to ensure efficient administration of the import of meat originating in and coming from Argen ­ tina, that country must issue certificates of authenticity guaranteeing the origin of those products; whereas the form and layout of those certificates and the procedures for using them must be specified; Whereas certificates of authenticity must be issued by an appropriate authority in Argentina; whereas that authority (') OJ No L 148 , 28. 6. 1968 , p. 24. (2) OJ No L 248, 14. 10 . 1995, p. 39 . (&gt;) OJ No L 331 , 2. 12 . 1988 , p. 1 . (4) OJ No L 214, 8 . 9 . 1995, p. 21 . 0 OJ No L 143, 27. 6. 1995, p. 35. (6) OJ No L 299, 12. 12 . 1995, p. 10 . Article 2 1 . The import of the meat referred to in Article 1 (3) (a) and (b) under this Regulation shall be subject to the presentation of an import licence. 16. 5 . 96 EN Official Journal of the European Communities No L 119/19 particulars on certificates of authenticity to be evalu ­ ated. 2 . The Commission shall revise the list if an issuing authority ceases to be recognized or fails to fulfil one of the obligations incumbent on it or if a new issuing autho ­ rity is designated . Article 6 1 . Certificates of authenticity shall be valid for three months from the date of issue . However, certificates may not be presented after 30 June 1997. 2. The original certificate of authenticity and one copy shall be presented to the customs authorities when the product covered by the certificate is released for free circulation . 3 . The copy of the endorsed certificate of authenticity shall be forwarded by the customs authorities of the Member States in which the product is released for free circulation to the authorities designated by that Member State for the purposes of the notification provided for in Article 9 . 2 . The security for import licences shall be ECU 12 per 100 kilograms net weight. The security shall be lodged when the licence is issued. 3 . Validity of import licences shall expire, at the latest, on 30 June 1997. 4. Without prejudice to the provisions of this Regula ­ tion, the provisions of Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply. Article J 1 . Notwithstanding Article 2 ( 1 ), the import of meat originating in and coming from Argentina under this Regulation shall be subject to the presentation, when it is released for free circulation, of a certificate of authenticity covering the same quantity as indicated on the relevant import licence. 2. Certificates of authenticity shall be made out in one original and at least one copy on a form corresponding to the specimen in Annex I. The form shall measure approximately 210 x 297 milli ­ metres. The paper shall weigh not less than 40 grams per square metre. 3 . Forms shall be printed and completed in one of the official languages of the Community and also, if desired, in the official language of Argentina. 4 . Each certificate of authenticity shall bear an indivi ­ dual serial number assigned by the issuing authority referred to in Article 4. The copies shall bear the same serial number as the original . Article 4 1 . Certificates of authenticity shall be valid only if they are duly completed and endorsed, in accordance with the instructions in Annex I, by the issuing authority listed in Annex II. 2. A certificate of authenticity shall be deemed to have been duly endorsed if it specifies the date and place of issue and if it bears the stamp of the issuing authority and the signature of the persons empowered to sign it. The stamp may be replaced on the original certificate of authenticity and its copies by a printed seal . Article 5 1 . The issuing authority appearing in Annex II shall : (a) be recognized as competent by Argentina; (b) undertake to check the particulars on certificates of authenticity; (c) undertake to supply the Commission and the Member States, on request, with any information enabling the Article 7 1 . In order to qualify for the import arrangements referred to in Article 1 (3) (b): (a) applicants must be natural or legal persons who, at the time the application is submitted, have for at least 12 months been engaged in trade in beef and/or veal between Member States or with third countries and who are registered in a Member State for VAT purposes; (b) the licence application lodged by the applicant may relate to a maximum of 800 tonnes; (c) the country of origin shall be indicated in Section 8 of licence applications and of the licences themselves; (d) Section 20 of licence applications and of the licences themselves shall contain one of the following endorse ­ ments:  MÃ ºsculos del diafragma y delgados [Reglamento (CE) n ° 888/96]  Mellemgulv (forordning (EF) nr. 888/96)  Saumfleisch (Verordnung (EG) Nr. 888/96)  Ã Ã ¹Ã ¬Ã Ã Ã ±Ã ³Ã ¼Ã ± [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 888/961  Thin skirt (Regulation (EC) No 888/96)  Hampe [rÃ ¨glement (CE) n0 888/96]  Pezzi detti «hampes » [regolamento (CE) n . 888/96]  Omloop (Verordening (EG) nr. 888/96)  Diafragma [Regulamento (CE) n ? 888/96]  Kuveliha [asetus (EY) N:o 888/96]  MellangÃ ¤rde (fÃ ¶rordning (EG) nr 888/96). No L 119/20 f EN Official Journal of the European Communities 16 . 5 . 96 2. Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88 , the full import duty laid down in the Common Customs Tariff (CCT) shall be charged on all quantities exceeding those indicated in the import licence. nil returns, shall be made by telex and shall be sent before 4 p.m. on the stipulated day. 3 . The Commission shall decide with due speed to what extent applications may be accepted. If the quanti ­ ties for which licences are applied for exceed the quanti ­ ties available , the Commission shall reduce the amounts applied for by a fixed percentage. 4. Following the Commission's decision on acceptance of applications, licences shall be issued with due speed. Article 9 The Member States shall notify the Commission, in respect of each month and not later than 15 days after that period, of the quantities of products referred to in Article 1 that have been released for free circulation, broken down by their country of origin . Article 10 This Regulation shall enter into force on 1 July 1996. Article 8 1 . The applications referred to in Article 7 may be lodged with the competent authorities up to 8 July 1996 in the Member State in which the applicant is registered. If an applicant lodges more than one application, none of the applications shall be considered. 2. Member States shall notify the Commission up to 26 July 1996 of the total quantity covered by applications. That notification shall cover the list of applicants and the countries of origin indicated. All notifications including This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 1996. For the Commission Franz FISCHLER Member of the Commission ANNEX I 1 . Exporter (name and address) 2 , Certificate No ORIGINAL 3. Issuing authority 4. Consignee (name and address) 6. Means of transport 5 . CERTIFICATE OF AUTHENTICITY BEEF AND VEAL Thin skirt 7. Marks , numbers , number and kind of packages ; description of goods 8 . Gross weight (kg) 9 . Net weight (kg) 10 . Net weight ( in words) 11 . CERTIFICATION BY THE ISSUING AUTHORITY I hereby certify that the thin skirt described in this certificate complies with the specifications given in Article 1 (5) of Commission Regulation (EC) No 888/96 within the limit stipulated in Article 1 (3) (a) of that Regulation and that it originates in Argentina. Place : Date : Signature and stamp (or printed seal) No L 119/22 fEN-! Official Journal of the European Communities 16. 5. 96 ANNEX II LIST OF AUTHORITIES IN ARGENTINA EMPOWERED TO ISSUE CERTIFICATES OF AUTHENTICITY SECRETARÃ A DE AGRICULTURA, GANADERÃ A Y PESCA for thin skirt originating in Argentina as specified in Article 1 (3) (a).